Citation Nr: 0718885	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-15 541	)	DATE
	)
	)


THE ISSUE

Whether the December 17, 2004, decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1949 to April 1968.

2.  In September 2005, a motion for revision of a December 
2004 Board decision based on clear and unmistakable error 
(CUE) was filed.

3.  In February 2007, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
Board's December 2004 decision.  


CONCLUSION OF LAW

The December 2004 Board decision is not subject to revision 
on the basis of CUE as it was appealed to and decided by a 
court of competent jurisdiction.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by a court of competent jurisdiction 
(i.e. the Court), and decisions on issues which have 
subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400.

In the present case, the veteran appealed the Board's 
December 2004 decision that denied a claim of entitlement to 
an effective date prior to April 2, 2001, for the grant of a 
total rating for compensation based upon individual 
unemployability to the Court.  

In February 2007, the Court affirmed the Board's decision.  
Thus, the December 2004 Board decision is not subject to 
revision on the basis of CUE.  38 C.F.R. § 20.1400(b).  
Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.


ORDER

The motion is dismissed.



	                       
____________________________________________
	M. E. LARKIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



